Order entered October 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00777-CV

                             RUBEN LOPEZ, Appellant

                                        V.

                             ALICIA C. NUNO, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04594-B

                                     ORDER

      The clerk’s record in this case is overdue. By postcard dated September 9,

2022, we notified the Dallas County Clerk that the clerk’s record was overdue and

directed him to file the clerk’s record within thirty days. To date, the clerk’s

record has not been filed.

      Accordingly, this Court ORDERS the Dallas County Clerk to file, by

November 18, 2022, either (1) the clerk’s record, or (2) written verification that
appellant has not paid for or made arrangements to pay for the clerk’s record and is

not entitled to proceed without payment of costs.

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the following persons:

      John Warren
      Dallas County Clerk

      All parties




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE